Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/752145 filled on 01/24/2020.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (US 2015/0310188 A1).

In claim 1, a system for selectively controlling access to medical personnel data comprising: 
Ford teaches:
a medical personnel records computer having a storage and coupled to a network (Para. 230); 
said medical personnel records computer adapted to receive medical personnel data associated with a user and saved on the storage, the user setting user defined rules governing access to the medical personnel data associated with the user (Para. 76, 119, 131, and 230 wherein rules are used to exchange and access information); 
wherein a medical contract computer having a plurality of proposed medical contracts each associated with a medical facility saved thereon is accessible by a user via a user computer via the network (Para. 130, 402, and 424); 
wherein upon selection of at least one of the plurality of proposed medical contracts, said medical contract computer couples to a medical facility computer associated with the selected medical contract, said medical contract computer transmitting data relating to the user selected contract and the user (Para. 130, 167-169); 
wherein the medical facility computer couples to said medical personnel records computer in response to receipt of the data relating to the user selected contract and the user, the medical facility computer having medical facility defined rules (Para. 207-208 wherein rules for sharing medical information is taught); 
said medical personnel records computer selectively allowing access to the medical personnel data associated with the user for only a defined time period according to the user defined rules (Para. 230 and 244 wherein allowing access for a limited time period is taught) ; said 
medical personnel records computer presenting medical personnel data associated with the user to the medical facility computer based on the user defined rules and the medical facility defined rules (Para. 202, 207, and 208).

As per claim 2, Ford teaches the system according to claim 1 wherein time period is selectable in a range from between 24-72 hours (Para. 203 wherein time period is for a limited amount of time is taught). Ford does not teach wherein the time period is between 24-72 hours however the Examiner notes that a limitation regarding setting a time limit is drawn to non-functional descriptive material and is not functionally involved with the system.  The recited system would perform the same regardless of the specific time set.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

As per claim 3, Ford teaches the system according to claim 1 wherein the medical facility defined rules are programmable and govern a format of the medical personnel data that is presented to the medical facility computer (Para. 79).

As per claim 4, Ford teaches the system according to claim 3 wherein the medical facility defined rules govern the type of medical personnel data associated that is presented to the medical facility computer based on a location of the medical facility (Para. 76).

As per claim 5, Ford teaches the system according to claim 4 wherein the type of medical personnel data is selected from the group consisting of: education information, licensing information, certification information, insurance information, malpractice information, immunization information, health status information and combinations thereof (Para. 166).

As per claim 6, Ford teaches the system according to claim 1 wherein said medical personnel records computer utilizes certificate-based encryption in connection with the medical personnel data that is presented to the medical facility computer (Para. 167).

As per claim 7, Ford teaches the system according to claim 1 wherein presenting medical personnel data associated with the user to the medical facility computer includes transmission of the medical personnel data from the medical personnel records computer to the medical facility computer in a file wherein the file is only accessible by the medical facility computer for the defined time period (Para. 168, 230, and 244).

As per claim 8, Ford teaches the system according to claim 1 wherein medical credentials for the user are automatically generated when the received medical personnel data associated with the user is compliant with the set of rules for the medical facility (Para. 174).

As per claim 9, Ford teaches the system according to claim 8 wherein the automatic generation of medical credentials further includes creating a badge that is wearable by the user (Para. 98 wherein users credentials are taught. Ford does not teach creating a badge however, the Examiner takes Official Notice that it is old and well known in the medical arts that badges are used for credentials. Badges are used to scan in to facilities. Many doctors use badges to access different locations/information’s. The common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  
To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.

Claims 10-20 recite substantially similar limitations as seen in claims 1-9 and hence are rejected for similar rationale as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686